In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Zoning Appeals of the Town of Hempstead, made after a hearing, which denied petitioners’ appeal contesting the issuance of a certain building permit, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered March 10, 1975, which dismissed the petition. Judgment affirmed, with costs. The function of a court in reviewing the determination of an administrative body is limited to the question whether the conclusion arrived at by that body has any reasonable basis in fact, based upon the record before it. We perceive nothing in this record to warrant a disturbance of the conclusions of the respondent board of zoning appeals. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.